DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claims 32-47 are currently pending and examined on the merits.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

61/932,592, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior filed application describes studying the effects of ovarian hormones on non-reproductive system. It does not describe any specific non-reproductive tissue. Whether a recitation of a genus (i.e., non-reproductive) is sufficient to support the claimed species (i.e., liver lung, breast, skin, eye, adipose, bone, and blood vessel) may be determined by examining whether the specification as a whole has provided a representative number of species by actual reduction to practice, reduction to drawings, or disclosure of relevant identifying characteristics common to all members of the genus (See MPEP §§ 211.05, 2163, 2163.03). The genus of “non-reproductive system cell” contains widely variant species. For example, “non-reproductive system cell” includes cells with different differentiation potentials, different expression profiles, different modes of action, etc. The earlier filed priority documents contain no description of a representative number of species, nor of any relevant identifying characteristics. Therefore, it is not clear that applicants had full possession of the claimed species at the time of the earlier disclosure. For examination purposes claims 34-40 are consequently accorded an earliest priority date of 1/28/15, the filing date for parent application 14/607,862. 
Specification
The use of the term TRANSWELL, (Corning Costar, MA) which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32-47 are rejected under 35 U.S.C. 103 as being unpatentable over Huh et al (From three-dimensional cell culture to organs-on-chips. Trends in Cell Biology, Vol. 21, No. 12 (December 2011) pages 745-754., cited in IDS dated 10/21/19, hereinafter Huh) in view of Laronda et al (Recreating the female reproductive tract in vitro using iPSC technology in a linked microfluidics environment. Stem .
Huh reviews methods of utilizing microfluidics to develop 3D organ cultures with precisely controlled microenvironments, i.e., ‘organs-on-chips' (Abstract). Huh explains that microfluidic devices are capable of reproducing key structural, functional, biochemical and mechanical features of an organ in a single micro-scale device (Recreating tissue-tissue interfaces to mimic organ microarchitecture, Organomimetic microdevices with integrated functionality, Table 1, Figs. 2-3). More complex systems involving multiple, connected microfluidic devices, each representing different organs have also been developed (‘Human-on-a-chip', Fig. 4). In one embodiment, a microfluidic device mimicking a lung is connected to microfluidic devices mimicking each of the gut, liver, kidney, bone, and heart for studies of aerosol drug absorption, distribution, metabolism and excretion (‘Human-on-a-chip', Fig. 4; the gut microfluidic device is in unidirectional, downstream fluid with communication the lung microfluidic device, likewise the liver microfluidic device is in unidirectional, downstream fluid with communication the gut microfluidic device; each of the heart, bone, kidney and liver microfluidic devices are in unidirectional, downstream fluid with communication the lung microfluidic device).
Huh does not disclose that the microfluidic systems may be used to mimic a female reproductive tract including any of an ovarian follicle 3D system, a fallopian tube 3D system, a uterine 3D system, an endocervical 3D system, or an ectocervical 3D system. 
Laronda reviews developments in the creating a microfluidic system to mimic the female reproductive tract (Abstract). Laronda explains that to accurately mimic the female reproductive system it is necessary to created 3D systems that imitate the microenvironment of each organ, and to connect the organs such that the organs communicate the sequence of hormones necessary for normal reproductive function (Recreating the female reproductive tract, Fig. 2). Preferably a model for the female reproductive tract would use induced pluripotent stem cells from a patient to create each of the ovary, fallopian tubes, uterus, cervix and vagina (The ovary: germ cells and somatic endocrine cells, The fallopian tubes: ciliated fimbria and muscular passages, The uterus: cycling endometrium and contractile myometrium, The cervix and vagina: barrier and passage). For the ovary, preferably the 3D culture system includes oocytes, 
As Laronda suggests that ‘human-on-a chip' technologies, such as those reviewed in Huh, would be ideally suited to the development for an artificial female reproductive system, it would be obvious to one of ordinary skill in the art that Laronda and Huh could be combined (Abstract, Recreating the female reproductive tract). A skilled artisan would be motivated to combine Huh and Laronda for improved understanding of reproductive tract biology and research, including development of therapeutic treatments for patients with lost reproductive function in an economical and lab-feasible manner (Abstract).   
Laronda does not explicitly disclose that the microfluidic reproductive system may be combined with other microfluidic systems for non-reproductive organs or tissues. However, Laronda explains that it is important to incorporate endocrine hormones to ensure normal function of other organ systems (Recreating the female productive tract). Laronda additionally states that the female reproductive tract produces hormones for cardiovascular, and bone health (Abstract). Thus, there is a suggestion present in Laronda that the microfluidic reproductive system could be combined with a non-reproductive organ microfluidic system, such as a bone mimetic.  
Conclusion
No claims are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632